DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/15/2021 has been entered and fully considered.
Claims 1-20 have been amended.
Claims 1-20 are pending in Instant Application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to claims 1-20 has overcome the 101 rejection raised in the previous action; therefore the 101 rejection is hereby withdrawn

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9, and 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grimm et al. (USPGPub 2016/0133131) in view of Tiwari (US 10,839,621).	As per claim 1, Grimm discloses a system for improving transportation infrastructure, the system comprising: 	a network access device (see at least Figure 1; item 170) configured to receive vehicle behavior data from multiple vehicles (see at least paragraphs 0037-0038; wherein at box 210, data is collected from many participative sensing vehicles, such as the vehicle 10 of FIG. 1 and the vehicles 110-150…the server 170 will continuously receive data from many thousands, or millions, of vehicles), the vehicle behavior data corresponding to at least one of driver-controlled vehicle behavior or autonomous vehicle behavior and including at least one of vehicle locations associated with the vehicle behavior data or infrastructure data indicating features of infrastructure associated with the vehicle behavior data (see at least paragraph 0028; wherein the vehicles 120 and 130 would both have detected the large, static object in an unexpected location on the road surface. The vehicles 120 and 130 may also have performed braking and/or steering maneuvers in response to the presence of the obstacle. This data is communicated to the central server 170, in the manner discussed relative to the vehicle 10 of FIG. 1. In some instances, even a single vehicle reporting an event or condition may be compelling enough for the central server 170 to issue advisories out to other vehicles. But there is power in large numbers, and the server 170 can determine the existence of more conditions, and with greater accuracy, by aggregating data from many vehicles); 	a memory configured to store the vehicle behavior data including the at least one of the vehicle locations or the infrastructure data (see at least paragraph 0006; wherein the central server stores and aggregates the friction data, filters it and ages it); and 	a processor coupled to the network access device and the memory and configured to perform an analysis of the vehicle behavior data and the at least one of the vehicle locations or the infrastructure data (see at least paragraph 0038; wherein the server 170 will continuously receive data from many thousands, or millions, of vehicles. Therefore, methods must be employed to analyze the data to detect or infer various types of potential hazardous driving conditions, and determine to whom the hazardous driving conditions should be communicated);	identify an improvement to the transportation infrastructure to at least one of reduce traffic, increase driver comfort, or increase safety based on the analysis (see at least paragraph 0042; wherein at box 230, data fusion of the safety metrics from the boxes 220/222/224 is performed). Grimm does not explicitly mention generate a vehicle software update related to the vehicle behavior data, and transmit, by the network access device, the vehicle software update to one or more vehicles of the multiple vehicles, the vehicle software update configured to enable an electronic control unit (ECU) of a respective vehicle of the one or more vehicles to control the respective vehicle.	However Tiwari does disclose:	generate a vehicle software update related to the vehicle behavior data, and transmit, by the network access device, the vehicle software update to one or more vehicles of the multiple vehicles, the vehicle software update configured to enable an electronic control unit (ECU) of a respective vehicle of the one or more vehicles to control the respective vehicle (see at least columns 17-18 lines 65-67 to 1-14; wherein the behavior detection module 308 identifies a problem of the ego vehicle 110 through the first simulation and the second simulation (e.g., simulations based on the current and historical digital twins of the ego vehicle 110). For example, the behavior detection module 308 identifies that the ego vehicle 110 accelerates or decelerates differently from its past driving pattern. The behavior detection module 308 may provide software updates that can solve the problem and generates an instruction indicating to install the software updates on the ego vehicle 110. The behavior detection module 308 may send the instruction to the ego vehicle 110, which may cause one or more settings of the vehicle's ADAS system or fuel pump to be modified by the software updates to address this problem).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tiwari with the teachings as in Grimm. The motivation for doing so would have been to improve driving experience and driving safety, see Tiwari column 4 lines 11-12.	As per claims 3 and 11, Grimm discloses wherein the vehicle behavior data includes at least one of braking data corresponding to at least one of a braking intensity or a braking distance, acceleration data corresponding to an acceleration intensity, turning data corresponding to a 22 4834-9921-7052Attorney Docket No. 15269-40100 turn angle of a turn, accident data corresponding to a vehicle accident, autonomous control data corresponding to at least one of an autonomous vehicle initiating a handoff from autonomous control to driver control or a driver initiating the handoff from the autonomous control to the driver control, or autonomous confidence data corresponding to a confidence level of an autonomously-controlled action as determined by an ECU of one of the multiple vehicles (see at least paragraph 0028; wherein he vehicles 120 and 130 may also have performed braking and/or steering maneuvers in response to the presence of the obstacle. This data is communicated to the central server 170, in the manner discussed relative to the vehicle 10 of FIG. 1. In some instances, even a single vehicle reporting an event or condition may be compelling enough for the central server 170 to issue advisories out to other vehicles. But there is power in large numbers, and the server 170 can determine the existence of more conditions, and with greater accuracy, by aggregating data from many vehicles).  	As per claims 4 and 12, Grimm discloses wherein the processor is further configured to identify infrastructure features that optimize at least one of the traffic, the driver comfort, or the safety such that the identified infrastructure features can be implemented in new transportation infrastructure to optimize the new transportation infrastructure (see at least paragraph 0046; wherein at box 242, long term characterization advisories are issued to vehicles or other entities. Long term characterization advisories to vehicles may include advisories which can be used for route planning—such as a recommendation to avoid taking a certain route which is chronically congested at the expected time of travel, or an advisory that a certain road is frequently used for racing and other dangerous driving late at night. Long term characterization advisories to other entities may include advisories to road commissions regarding hazardous traffic conditions resulting from roadway design (complex merges, insufficient lanes), traffic signal timing, potholes, icy roads, and many other conditions. Some of these advisories (such as those relating to roadway design) may be based on analysis of data over a period of weeks or months, while others (those needing urgent attention and correction—such as those relating to icy roads or traffic signal outages) may be issued after just a minute or two).  	As per claims 5 and 13, Grimm discloses wherein the processor is further configured to perform an analysis of the vehicle behavior data at different locations that have one or more common infrastructure features to determine trends associated with the one or more common infrastructure features, and to identify the improvement to the transportation infrastructure based on the analysis of the vehicle behavior data at the different locations (see at least paragraph 0018; wherein many vehicles are now equipped with a wide range of sensors and systems which can provide data which is indicative of the conditions the vehicle is operating in and events which may have occurred in the vicinity of the vehicle. By collecting such data from a large number of vehicles and aggregating it to detect trends, a significant amount of information can be deduced which would be useful to—and can be communicated to—other vehicles in the vicinity).  	As per claims 6 and 14, Grimm discloses wherein the transportation infrastructure includes at least one of a lane width, a quantity of lanes, a roundabout, a bridge, a tunnel, an overpass, an underpass, an on-ramp, an off-ramp, a railroad crossing, a school zone, a lane marker, a road curve, an intersection, a turn, a stop light, a stop sign, a yield sign, a speed limit, an animal crossing sign, or a point of interest (see at least paragraph 0031; wherein other conditions which may be reported by the vehicles 120/130 include one or more vehicles exceeding the speed limit by a significant amount).  	As per claim 9, Grimm discloses a method for improving transportation infrastructure, the method comprising: 		receiving, by a network access device (see at least Figure 1; item 170), vehicle behavior data from multiple vehicles (see at least paragraphs 0037-0038; wherein at box 210, data is collected from many participative sensing vehicles, such as the vehicle 10 of FIG. 1 and the vehicles 110-150…the server 170 will continuously receive data from many thousands, or millions, of vehicles), the vehicle behavior data corresponding to at least one of driver-controlled vehicle behavior or autonomous vehicle behavior and including at least one of vehicle locations associated with the vehicle behavior data or infrastructure data indicating features of infrastructure associated with the vehicle behavior data (see at least paragraph 0028; wherein the vehicles 120 and 130 would both have detected the large, static object in an unexpected location on the road surface. The vehicles 120 and 130 may also have performed braking and/or steering maneuvers in response to the presence of the obstacle. This data is communicated to the central server 170, in the manner discussed relative to the vehicle 10 of FIG. 1. In some instances, even a single vehicle reporting an event or condition may be compelling enough for the central server 170 to issue advisories out to other vehicles. But there is power in large numbers, and the server 170 can determine the existence of more conditions, and with greater accuracy, by aggregating data from many vehicles); 	storing, in a memory, the vehicle behavior data including the at least one of the vehicle locations or the infrastructure data (see at least paragraph 0006; wherein the central server stores and aggregates the friction data, filters it and ages it);	performing, by a processor, an analysis of the vehicle behavior data and the at least one of the vehicle locations or the infrastructure data (see at least paragraph 0038; wherein the server 170 will continuously receive data from many thousands, or millions, of vehicles. Therefore, methods must be employed to analyze the data to detect or infer various types of potential hazardous driving conditions, and determine to whom the hazardous driving conditions should be communicated);	identifying, by the processor, an improvement to the transportation infrastructure to at least one of reduce traffic, increase driver comfort, or increase safety based on the analysis (see at least paragraph 0042; wherein at box 230, data fusion of the safety metrics from the boxes 220/222/224 is performed). Grimm does not explicitly mention generating, by the processor, a vehicle software update related to the vehicle behavior data; and transmitting, by the network access device, the vehicle software update to one or more vehicles of the multiple vehicles, the vehicle software update configured to enable an electronic control unit (ECU) of a respective vehicle of the one or more vehicles to control the respective vehicle.	However Tiwari does disclose:	generating, by the processor, a vehicle software update related to the vehicle behavior data; and transmitting, by the network access device, the vehicle software update to one or more vehicles of the multiple vehicles, the vehicle software update configured to enable an electronic control unit (ECU) of a respective vehicle of the one or more vehicles to control the respective vehicle (see at least columns 17-18 lines 65-67 to 1-14; wherein the behavior detection module 308 identifies a problem of the ego vehicle 110 through the first simulation and the second simulation (e.g., simulations based on the current and historical digital twins of the ego vehicle 110). For example, the behavior detection module 308 identifies that the ego vehicle 110 accelerates or decelerates differently from its past driving pattern. The behavior detection module 308 may provide software updates that can solve the problem and generates an instruction indicating to install the software updates on the ego vehicle 110. The behavior detection module 308 may send the instruction to the ego vehicle 110, which may cause one or more settings of the vehicle's ADAS system or fuel pump to be modified by the software updates to address this problem).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tiwari with the teachings as in Grimm. The motivation for doing so would have been to improve driving experience and driving safety, see Tiwari column 4 lines 11-12.


Claims 2 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grimm et al. (USPGPub 2016/0133131), Tiwari (US 10,839,621), and further in view of Potter et al. (US 9,786,154).	As per claims 2 and 10, Grimm and Tiwari do not explicitly mention wherein the memory is further configured to store the vehicle locations and associated infrastructure data at the vehicle locations, and the processor is further configured to determine the infrastructure data at the vehicle locations by comparing the vehicle locations to the associated infrastructure data in the memory when the network access device receives the vehicle locations.	However Potter does disclose:	wherein the memory is further configured to store the vehicle locations and associated infrastructure data at the vehicle locations, and the processor is further configured to determine the infrastructure data at the vehicle locations by comparing the vehicle locations to the associated infrastructure data in the memory when the network access device receives the vehicle locations (see at least column 21 lines 7-23; wherein the method 200 may include comparing/analyzing the vehicle location, route, and/or destination with information in a database of traffic conditions, construction conditions, weather conditions, and/or past accidents (block 206B)).  	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Potter with the teachings as in Grimm and Tiwari. The motivation for doing so would have been to provide a more efficient way to receive information.

Claims 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grimm et al. (USPGPub 2016/0133131), in view of Ebina (USPGPub 2017/0038774), and further in view of Tiwari (US 10,839,621).	As per claim 17, Grimm discloses a method for improving transportation infrastructure for autonomous vehicles, the method comprising: 	receiving, by a network access device (see at least Figure 1; item 170), autonomous vehicle behavior data from multiple vehicles (see at least paragraphs 0037-0038; wherein at box 210, data is collected from many participative sensing vehicles, such as the vehicle 10 of FIG. 1 and the vehicles 110-150…the server 170 will continuously receive data from many thousands, or millions, of vehicles), the autonomous vehicle behavior data including at least one of vehicle 264834-9921-7052Attorney Docket No. 15269-40100 locations associated with the autonomous vehicle behavior data or infrastructure data indicating features of infrastructure associated with the autonomous vehicle behavior data (see at least paragraph 0028; wherein the vehicles 120 and 130 would both have detected the large, static object in an unexpected location on the road surface. The vehicles 120 and 130 may also have performed braking and/or steering maneuvers in response to the presence of the obstacle. This data is communicated to the central server 170, in the manner discussed relative to the vehicle 10 of FIG. 1. In some instances, even a single vehicle reporting an event or condition may be compelling enough for the central server 170 to issue advisories out to other vehicles. But there is power in large numbers, and the server 170 can determine the existence of more conditions, and with greater accuracy, by aggregating data from many vehicles), 	storing, in a memory, the autonomous vehicle behavior data including the at least one of the vehicle locations or the infrastructure data (see at least paragraph 0006; wherein the central server stores and aggregates the friction data, filters it and ages it); 	performing, by a processor, an analysis of the autonomous vehicle behavior data and the at least one of the vehicle locations or the infrastructure data (see at least paragraph 0038; wherein the server 170 will continuously receive data from many thousands, or millions, of vehicles. Therefore, methods must be employed to analyze the data to detect or infer various types of potential hazardous driving conditions, and determine to whom the hazardous driving conditions should be communicated); and 	identifying, by the processor, an improvement to at least one of the transportation infrastructure or at least one of the multiple vehicles to at least one of reduce traffic, increase driver comfort, or increase safety based on the analysis (see at least paragraph 0042; wherein at box 230, data fusion of the safety metrics from the boxes 220/222/224 is performed). Grimm does not explicitly mention the autonomous vehicle behavior data including at least one of an autonomous vehicle initiating a handoff from autonomous control to driver control or a driver initiating the handoff from the autonomous control to the driver control, or autonomous confidence data corresponding to a confidence level of an autonomously-controlled action as determined by an electronic control unit (ECU) of one of the multiple vehicles; and generating, by the processor, a vehicle software update related to the autonomous vehicle behavior data; and transmitting, by the network access device, the vehicle software update to the at least one of the multiple vehicles, the vehicle software update configured to enable an ECU of the at least one of the multiple vehicles to control the at least one of the multiple vehicles.	However Ebina does disclose:	the autonomous vehicle behavior data including at least one of an autonomous vehicle initiating a handoff from autonomous control to driver control or a driver initiating the handoff from the autonomous control to the driver control, or autonomous confidence data corresponding to a confidence level of an autonomously-controlled action as determined by an electronic control unit (ECU) of one of the multiple vehicles (see at least abstract; wherein an information presenting apparatus includes a system confidence level calculator configured to calculate a system confidence level of autonomous driving control).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ebina with the teachings as in Grimm. The motivation for doing so would have been to raise a driver's feeling of reassurance and reliability with the autonomous driving control, see Ebina paragraph 0004.	Grimm and Ebina do not explicitly mention generating, by the processor, a vehicle software update related to the autonomous vehicle behavior data; and transmitting, by the network access device, the vehicle software update to the at least one of the multiple vehicles, the vehicle software update configured to enable an ECU of the at least one of the multiple vehicles to control the at least one of the multiple vehicles..	However Tiwari does disclose:	generating, by the processor, a vehicle software update related to the autonomous vehicle behavior data; and transmitting, by the network access device, the vehicle software update to the at least one of the multiple vehicles, the vehicle software update configured to enable an ECU of the at least one of the multiple vehicles to control the at least one of the multiple vehicles (see at least columns 17-18 lines 65-67 to 1-14; wherein the behavior detection module 308 identifies a problem of the ego vehicle 110 through the first simulation and the second simulation (e.g., simulations based on the current and historical digital twins of the ego vehicle 110). For example, the behavior detection module 308 identifies that the ego vehicle 110 accelerates or decelerates differently from its past driving pattern. The behavior detection module 308 may provide software updates that can solve the problem and generates an instruction indicating to install the software updates on the ego vehicle 110. The behavior detection module 308 may send the instruction to the ego vehicle 110, which may cause one or more settings of the vehicle's ADAS system or fuel pump to be modified by the software updates to address this problem).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Tiwari with the teachings as in Grimm and Ebina. The motivation for doing so would have been to improve driving experience and driving safety, see Tiwari column 4 lines 11-12.	As per claim 20, Grimm discloses further comprising performing, by the processor, an analysis of the autonomous vehicle behavior data at different locations that have similar infrastructure features to determine trends associated with the similar infrastructure features, wherein identifying the improvement to the transportation infrastructure is further based on the analysis of the autonomous vehicle behavior data at the different locations (see at least paragraph 0018; wherein many vehicles are now equipped with a wide range of sensors and systems which can provide data which is indicative of the conditions the vehicle is operating in and events which may have occurred in the vicinity of the vehicle. By collecting such data from a large number of vehicles and aggregating it to detect trends, a significant amount of information can be deduced which would be useful to—and can be communicated to—other vehicles in the vicinity).

Allowable Subject Matter
Claim(s) 7, 15, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the processor is further configured to determine the vehicle software update to improve the autonomous vehicle behavior at the transportation infrastructure based on the analysis of the vehicle behavior data and the at least one of the vehicle locations or the infrastructure data, and the network access device is further configured to transmit the vehicle software update to at least one autonomous vehicle of the multiple vehicles.	Claims 8, 16, and 19 are objected to by virtue of their dependency.


Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	USPGPub 2019/0094865 – Provides an autonomous vehicle control system that determines, using a location device, an individual roadway segment on which a vehicle is located, accesses, using one or more processors, a confidence score associated with the individual roadway segment, outputs one or more vehicle control signals from an automated drive controller communicatively coupled to the vehicle, which are based on one or more vehicle control settings of an individual autonomous operation profile associated with the confidence score, and operates the vehicle based on the one or more vehicle control signals output by the automated drive controller.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662